DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the restriction requirements, Applicant is required to elect one Group, and one Species including claim(s) directed to the elected patentably distinct species between Species A1 and A2, and one Species including claim(s) directed to the elected patentably distinct species between Species B1 and B2. 
	
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	Group I.	Claims 1-12, drawn to an energy storage module, classified in H01M50/54.	
	Group II.	Claims 13-19, drawn to an energy storage system, classified in H01M 50/502.

	The inventions are distinct, each from the other because of the following reasons:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Inventions Group I and Group II are directed to combination (Group II) and subcombination (Group I).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination such as the combination does not require “electrochemical storage of energy”, and the subcombination has utility by itself.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

Upon election of one Group above, Applicant is further required to elect a single disclosed species including claim(s) directed to the elected species from the following patentably distinct species:
Species A1: Fig. 2, The contact elements 8 are each provided with a contact pad 10 extending substantially parallel to a side surface 9 of the stack 2 or perpendicular to the anode and cathode layers of the stack 2. Via the contact pads 10, the contact layers of the contact elements 8 situated between the individual cells can be contacted particularly reliably and safely from outside.
Species A2: Fig. 4, The contact elements 8 are spaced apart toward the outside electrically with a respective associated contact lug 11, wherein the contact lugs 11 are electrically connected to a control device 14 via a respective contact pad 10.		

Upon election of one Species above, Applicant is further required to elect a single disclosed species including claim(s) directed to the elected species from the following patentably distinct species:
Species B1: Fig. 5, a plurality of energy storage modules 1 are directly arranged one above another.  
Species B2: Figs. 7-9, a temperature-regulating device 18, 18', 18" is arranged between each second energy storage module 1.

The species are independent or distinct because the different species have mutually exclusive characteristics of each species or grouping of species.  In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and /or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 1726